Citation Nr: 1827067	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  15-18 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service connected pes planus.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for diabetes mellitus, type II, including as due to exposure to herbicides.

3.  Entitlement to service connection for diabetes mellitus, type II, including as due to exposure to herbicides.

4.  Entitlement to service connection for hypertension, including as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2012 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to a rating in excess of 10 percent for pes planus and entitlement to service connection for diabetes mellitus, type II, and hypertension, including as due to exposure to herbicides, are addressed in the remand portion of the decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACTS

1.  In a final July 2002 rating decision, the RO denied the Veteran's claims for entitlement to service connection for diabetes mellitus, type II, including as due to exposure to herbicides.

2. The evidence received since the July 2002 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of claim for entitlement to service connection for diabetes mellitus, type II, including as due to exposure to herbicides.

CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied the Veteran's claim for entitlement to service connection for diabetes mellitus, type II, including as due to exposure to herbicides, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for diabetes mellitus, type II, including as due to exposure to herbicides.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. Butler v. Brown, 9 Vet. App. 167 (1996).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board notes that its task is to first decide whether new and material evidence has been received, as opposed to whether or not the evidence actually substantiates the Veteran's claim.  

Historically, an July 2002 rating decision denied a claim for service connection for diabetes mellitus, type II, on the basis that the Veteran such a disability was not shown by the evidence to be incurred in or aggravated by the Veteran's service, including that the Veteran was not exposed to herbicides while in-service due to his not having had active service in Vietnam.  The Veteran did not appeal that decision and it is now final.  38 U.S.C. § 7104 (2012).

In December 2012, the Veteran sought to reopen his claim for entitlement to service connection for diabetes mellitus, type II, including as due to exposure to herbicides while in-service in Korea.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  Pertinent evidence added to the record since the final July 2002 RO decision include statements from the Veteran, VA medical records, private medical records, a newspaper article purportedly identifying the Veteran as a participant in a traveling baseball team, and previously submitted military personnel records. 

In April 2013, the Veteran submitted a statement, through his representative, which indicated he was exposed to herbicides while in Korea, as a participant in a traveling baseball team which traveled to or near the Demilitarized Zone (DMZ) in Korea.  Additionally, the Veteran submitted a newspaper article which purported to substantiate his claim as a participant in a traveling baseball team stationed in Korea.  

As the prior denial determined that the Veteran did not have exposure to herbicides and the April 2013 statement and newspaper submissions supports the Veteran's contentions regarding his exposure to herbicides, the Board finds that the claim for entitlement to service connection for diabetes mellitus, type II, is reopened, as the submitted statement and newspaper article are both new and material evidence and is remanded for further development, as discussed below. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for diabetes mellitus, type II, including as due to exposure to herbicides, is reopened.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

In regards to the Veteran's claim for his increase in his rating for his pes planus, in his statements in support of his claim, including his March 2018 informal hearing presentation, though his representative, the Veteran has claimed that his service-connected disability has increased in severity.  The last VA examination regarding the Veteran's pes planus was in February 2010, over 8 years ago.  Therefore, a more contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

In regards to the Veteran's claims for service connection for diabetes mellitus, type II, and hypertension, the Veteran has claimed he was exposed to herbicides while in the DMZ.  He stated that during his active duty service he was a member of a traveling baseball team which played in locations near or within the DMZ and, as a result, was exposed to herbicides.  

A review of the evidence of record showed that no attempt to verify with the U.S. Army and Joint Services Records Research Center (JSRRC) the likelihood that the Veteran's military duties, including his contentions about being a member of a traveling baseball team, were such that would require him to travel to the DMZ, have been made.  For these reasons, the Board finds that the evidence of record lacks information which would enable the Board to render an informed decision.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the JSRRC, or any other appropriate sources, to determine the likelihood that the Veteran's military duties would require him to travel to the DMZ during his service in Korea, including his contention of participation as a member of a traveling baseball team.

2.   If the aforementioned actions reveal that the Veteran was likely exposed to herbicide agents in service, the AOJ should obtain a VA medical opinion addressing the likelihood that the Veteran's diagnosis of diabetes and hypertension are related to exposure to herbicide agents in service.
3.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran.

4.  Thereafter, schedule the Veteran for a VA examination to determine the extent and severity of his service-connected bilateral pes planus.  All necessary testing must be accomplished.  The virtual claims folder must be made available for review.  All signs and symptoms of the Veteran's bilateral pes planus disabilities must be reported in detail.

The examiner should specifically indicate whether there is evidence of weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, deformity (pronation, abduction, etc.), callosities, tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achilles on manipulation that is not improved by orthopedic shoes or appliances.

The examiner should express an opinion as to whether pain or other manifestations during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range-of-motion loss due to pain on repeated use or during flare-ups.  If no estimate can be provided, the examiner should explain why.

If the Veteran is not suffering from a flare-up of pes planus at the time of the examination, the examiner must attempt to ascertain information, such as frequency, duration, characteristics, severity, and functional loss, regarding any flare-ups by alternative means and to estimate the functional impact of any flare-ups in terms of range of motion on the basis of that information.

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered. In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




